Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
Paul Kalivas (“Employee”) and Fabrinet USA, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

RECITALS

WHEREAS, Employee is employed by the Company;

WHEREAS, Employee entered into an Offer Letter with the Company dated
August 20, 2012 (the “Offer Letter”);

WHEREAS, Employee entered into an Intellectual Property Protection Policy
Agreement with the Company (the “Confidentiality Agreement”);

WHEREAS, the Company granted Employee certain restricted stock unit awards
covering ordinary shares of the Company (“Shares”), as set forth in Appendix A
attached hereto (the “RSUs”);

WHEREAS, the Company granted Employee certain stock option awards covering
Shares as set forth in Appendix A attached hereto (the “Options”);

WHEREAS, Employee will separate from employment with the Company effective
March 31, 2014 (the “Separation Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

COVENANTS

1. Transition Period. During the period beginning February 5, 2014, through the
Separation Date (the “Transition Period”), the Parties agree that Employee will
continue to be employed pursuant to the current terms of his employment, as
amended by this Agreement. During the Transition Period, Employee will provide
the services set forth in Appendix B attached hereto.

2. Equity Awards.

a. Stock Options. The Parties agree that as of February 5, 2014, an aggregate of
25,277 Shares subject to all of Employee’s outstanding Options as set forth in
Appendix A will



--------------------------------------------------------------------------------

have vested, and as of the Separation Date, subject to Employee’s continued
employment with the Company through such date, Employee will have vested in an
aggregate of 26,442 Shares subject to the Options. Any Shares subject to the
Options that have not vested as of the Separation Date will be permanently
forfeited and never will become vested. The Parties agree that, for purposes of
determining the number of Shares subject to the Options in which Employee will
be eligible to vest and that will remain outstanding, Employee will have vested
in his Options only up to the Separation Date and no later. Vested Shares
underlying Options will remain exercisable for a period of ninety (90) days
following Employee’s termination of employment with the Company, provided that
in no event will any Option remain exercisable after the expiration of the
maximum term of such Option as set forth in the applicable award agreement. The
Options (including the exercise of any of Employee’s vested Options) will remain
subject to the terms and conditions of the award agreements and Company plan(s)
under which the Options were granted.

b. Restricted Stock Units. Except as set forth in Section 3.d. below, any Shares
covering RSUs that have not vested as of the Separation Date will be permanently
forfeited and never will become vested. The Parties agree that, for purposes of
determining the number of Shares covering RSUs in which Employee will be
eligible to vest, Employee will have vested in his RSUs only up to the
Separation Date and no later. Except as amended by this Agreement, the RSUs will
remain subject to the terms and conditions of the award agreements and Company
plan(s) under which the RSUs were granted.

3. Severance. If Employee remains employed with the Company through the
Separation Date, or if prior to the Separation Date, the Company terminates
Employee’s employment with the Company other than for Cause (as defined in
subsection e. below), then Employee will receive the payments described in this
Section 3, as follows:

a. Salary Severance. The Company will pay Employee a lump sum cash amount equal
to $375,000, less all applicable tax withholdings. This payment will be made to
Employee within ten (10) business days after the Separation Date.

b. Prorated Bonus Severance. The Company will pay Employee a lump sum cash
amount equal to seventy-five percent (75%) of the amount of bonus Employee
otherwise would have received for the Company’s fiscal year 2014, based on
actual performance through the third fiscal quarter of the Company’s fiscal year
2014.1 This payment, if any, will be made to Employee within ten (10) business
days after the Separation Date. Employee otherwise will not receive, and is not
eligible to receive, any bonus under the Company’s Executive Incentive Plan or
any other incentive plan for the Company’s fiscal year 2014 or otherwise.

c. COBRA. The Company shall reimburse Employee for the payments Employee makes
for COBRA coverage for a period of twelve (12) months, provided Employee timely
elects and pays for continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), within the time period
prescribed pursuant to

 

1  By way of example only, if the performance goals applicable to Employee’s
bonus opportunity for the Company’s fiscal year 2014 were deemed achieved at 80%
of target levels with respect to actual performance during the first three
fiscal quarters of the Company’s fiscal year 2014, then Employee’s bonus will
become payable as to 60% of his target bonus opportunity amount for the
Company’s fiscal year 2014 (i.e., 75% x 80% = 60%).

 

Page 2 of 16



--------------------------------------------------------------------------------

COBRA. COBRA reimbursements shall be made by the Company to Employee consistent
with the Company’s normal expense reimbursement policy, provided that Employee
submits proper documentation to the Company substantiating his payments for
COBRA coverage. Notwithstanding the foregoing in this subsection c., if the
Company determines in its sole discretion that it cannot provide the foregoing
benefit without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will, in
lieu thereof, provide to Employee a taxable monthly payment in an amount equal
to the monthly COBRA premium that Employee would be required to pay to continue
his group health coverage in effect on the last date of employment of Employee
with the Company (which amount will be based on the premium for the first month
of COBRA coverage), which payments will be made regardless of whether Employee
elects COBRA continuation coverage and will commence in the month following the
month in which the Separation Date occurs and will end on the twelfth
(12th) month following the Separation Date.

d. Expense Reimbursement. The Company will reimburse Employee in the amount up
to $12,000 for reasonable business expenses incurred by Employee, in accordance
with the Company’s expense reimbursement policy, within ten (10) business days
after the Separation Date.

e. RSU Vesting Acceleration. As of the Separation Date (or if earlier, the date
Employee’s employment with the Company is terminated by the Company other than
for Cause), Employee’s RSUs will accelerate vesting with respect to (a) 885
Shares subject to his RSU award granted November 10, 2011, such that an
aggregate of 6,197 Shares will have vested under such award and no more;
(b) 4,817 Shares subject to his RSU awards granted August 23, 2012, and
November 8, 2012, such that an aggregate of 13,074 Shares will have vested under
such awards and no more; and (c) 5,833 Shares subject to his RSU award granted
August 9, 2013, such that an aggregate of 5,833 Shares will have vested under
such award and no more.

f. Outplacement. Employee will be eligible for up to $100,000 worth of
outplacement services, as reasonably determined by the Company, following the
Separation Date.

g. Cause Definition. For purposes of this Agreement, “Cause” will have the same
meaning as the definition of “good cause” as set forth in the Offer Letter.

4. Benefits. Employee’s health insurance benefits shall cease on the last day of
March 2014, subject to Employee’s right to continue his health insurance under
COBRA. Employee’s participation in all benefits and incidents of employment,
including, but not limited to, vesting in Equity Awards, and the accrual of
bonuses, vacation, and paid time off, will cease as of the Separation Date.

5. Salary and Other Compensation Acknowledgements. Employee acknowledges and
represents that the Company has paid Employee all salary, wages, bonuses,
accrued vacation/paid time off, premiums, leaves, housing allowances, relocation
costs, interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to Employee through the date hereof, except for Employee’s
accrued paid time off, which will continue to remain outstanding and will be
paid on the date of Employee’s

 

Page 3 of 16



--------------------------------------------------------------------------------

termination of employment with the Company, and Employee’s outstanding Equity
Awards as described above, which will continue to be governed by their
applicable terms (including vesting) following the date hereof. For avoidance of
doubt, nothing in this Section 5 is intended to reduce the payments the Company
is required to pay Employee as provided under Sections 1 through 3 of this
Agreement. The Parties acknowledge and agree that as of February 5, 2014,
Employee will have accrued a total of two hundred forty (240) hours of paid time
off.

6. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company, TriNet (“TriNet”), and the Company’s and TriNet’s current and
former officers, directors, employees, agents, investors, attorneys,
shareholders, administrators, affiliates, benefit plans, plan administrators,
insurers, trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”). Employee, on his own
behalf and on behalf of his respective heirs, family members, executors, agents,
and assigns, hereby and forever releases the Releasees from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess against any of the Releasees arising from
any omissions, acts, facts, or damages that have occurred up until and including
the Effective Date of this Agreement, including, without limitation:

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppels; negligent or
intentional infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the California Family
Rights Act; the California Labor Code; the California Workers’ Compensation Act;
and the California Fair Employment and Housing Act;

 

Page 4 of 16



--------------------------------------------------------------------------------

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company). Notwithstanding the foregoing, Employee acknowledges
that any and all disputed wage claims that are released herein shall be subject
to binding arbitration in accordance with Section 17, which precludes Employee
from filing a claim with the Division of Labor Standards Enforcement. Employee
represents that he has made no assignment or transfer of any right, claim,
complaint, charge, duty, obligation, demand, cause of action, or other matter
waived or released by this Section.

7. Acknowledgment of Waiver of Claims under ADEA. Employee understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Employee understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Employee understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Employee was already entitled. Employee
further understands and acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.

 

Page 5 of 16



--------------------------------------------------------------------------------

8. California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

9. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

10. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company. Employee further agrees not to
apply for employment with the Company and not to otherwise pursue an independent
contractor or vendor relationship with the Company.

11. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s and Company’s customers’ trade secrets and confidential and
proprietary information. Employee agrees to return all documents or
correspondence and all manuals, letters, notes, notebooks, reports and other
material of a secret or confidential nature provided to Employee by the Company,
developed or obtained by Employee in connection with his employment with the
Company, or otherwise belonging to the Company. The Parties agree that the
severance payments and benefits set forth in this Agreement are conditioned upon
Employee having returned all Company property, no later than the Separation
Date. Such Company property shall be returned directly to T.S. Ng in the
Company’s Finance department.

12. No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.

 

Page 6 of 16



--------------------------------------------------------------------------------

13. Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to Jennifer Predmore of the Company’s human resources department at
(215) 428-1797 or jennifer.predmore@fabrinet.com.

14. Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.

15. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

16. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

17. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE

 

Page 7 of 16



--------------------------------------------------------------------------------

ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

18. Tax Withholdings. The Company will withhold from any payments or benefits
under this Agreement all applicable U.S. federal, state, local and non-U.S.
taxes required to be withheld and any other required payroll deductions.

19. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee’s failure to pay or the Company’s
failure to withhold, or Employee’s delayed payment of, federal or state taxes,
or (b) damages sustained by the Company by reason of any such claims, including
attorneys’ fees and costs.

a. Section 409A. The Parties intend that upon Employee’s Separation Date,
Employee will have a “separation from service” within the meaning of
Section 409A (as defined below). The provisions of this Agreement and all
compensation and benefits provided for under this Agreement are intended to
comply with or be exempt from the requirements of Section 409A so that none of
the severance payments and other payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities or ambiguous terms herein will be interpreted to be exempt or so
comply. For purposes of clarity, it is the intent of this Agreement that all
payments of severance benefits that fall within the “Section 409A Limit” (as
defined below) are exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9), unless otherwise exempt from Section 409A under the
short-term deferral rule. The reimbursements under Section 3 are intended to be
exempt from Section 409A pursuant to Section 1.409A-1(b)(9)(v) of the Treasury
Regulations. It is the intent of the Parties that all payments of severance
benefits that do not qualify for an exemption from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) qualify for an alternate exemption
from Section 409A or meet the Section 409A requirements regarding time and form
of payment. Each payment and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

 

Page 8 of 16



--------------------------------------------------------------------------------

b. For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations and any
guidance promulgated thereunder and any applicable state law equivalents (as
each may be amended or promulgated from time to time).

c. For purposes of this Agreement, “Section 409A Limit” means two (2) times the
lesser of: (i) Employee’s annualized compensation based upon the annual rate of
pay paid to him during his taxable year preceding his taxable year of separation
from service as determined under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Employee’s separation from service occurred.

d. The Parties agree to work together in good faith to consider amendments to
this Agreement and to take such reasonable actions that are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Employee under Section 409A. In no event
will the Company reimburse Employee for any taxes that may be imposed on
Employee as result of Section 409A.

20. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

21. No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

22. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

23. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

24. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this

 

Page 9 of 16



--------------------------------------------------------------------------------

Agreement and Employee’s employment with and separation from the Company and the
events leading thereto and associated therewith, and supersedes and replaces any
and all prior agreements and understandings concerning the subject matter of
this Agreement and Employee’s relationship with the Company, including the Offer
Letter, but excluding the Confidentiality Agreement and the Equity Award
agreements and Company plan(s) under which such Equity Awards were granted.

25. No Oral Modification. This Agreement may be amended only in a writing signed
by Employee and the Company’s Chief Executive Officer.

26. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.

27. Effective Date. Employee understands that this Agreement shall be null and
void if not executed by him within twenty-one (21) days. Employee has seven
(7) days after he signs this Agreement to revoke it by certified mail addressed
to: T.S. Ng, c/o Fabrinet Pte. Ltd., 141 Cecil Street, #08-05 Tung Ann
Association Building, Singapore 069541. This Agreement will become effective on
the eighth (8th) day after Employee signed this Agreement, so long as it has
been signed by the Parties and has not been revoked by Employee before that date
(the “Effective Date”).

28. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

29. Officer and Director Positions. The Company shall use best efforts to remove
Employee from positions as officer and/or director of any of the Company’s
subsidiaries within ninety (90) days of the Effective Date of this Agreement.

[Remainder of page intentionally left blank.]

 

Page 10 of 16



--------------------------------------------------------------------------------

30. Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:

 

  (a) he has read this Agreement;

 

  (b) he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

 

  (c) he understands the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d) he is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    Paul Kalivas, an individual

Dated: February 20, 2014

 

    /s/ Paul Kalivas

  Paul Kalivas     FABRINET USA, INC. Dated: February 20, 2014   By  

    /s/ David T. Mitchell

    David T. Mitchell     Chief Executive Officer     FABRINET USA, INC. Dated:
February 20, 2014   By  

    /s/ Toh Seng Ng

    Toh Seng Ng     Executive V.P. & Chief Financial Officer

 

Page 11 of 16



--------------------------------------------------------------------------------

APPENDIX A

Schedule of Employee Equity Awards

 

Type of

Award (1)

   Grant
Date
(dd/mm/yy)      Company
Plan     Number of
Shares
Granted      Per Share
Exercise
Price      Number
of
Shares
Vested
as of
5/2/14      Number of
Shares
Expected
to be
Vested as
of 31/3/14
(2)      Number
of RSU
Shares
that
would
have been
Vested as
of 11/3/14  

RSU

     09/08/13         (3 )      40,000       $ 0         0         5,833        
10,000   

RSU

     08/11/12         (3 )      16,667       $ 0         4,166         6,596   
     8,334   

RSU

     23/08/12         (3 )      16,366       $ 0         4,091         6,478   
     8,182   

RSU

     10/11/11         (3 )      10,623       $ 0         5,312         6,197   
     7,967   

Option

     10/11/11         (3 )      9,373       $ 14.12         6,706         6,706
     

Option

     10/11/11         (3 )      12,265       $ 14.12         5,471         5,922
     

Option

     18/08/11         (3 )      3,902       $ 15.16         2,353         2,516
     

Option

     13/10/10         (3 )      13,229       $ 16.83         10,747        
11,298      

 

(1) Represents all outstanding Equity Awards held by Employee.

(2) Subject to the terms and conditions of the Agreement and subject to
Employee’s continued employment with the Company through March 31, 2014 (or, if
earlier, the date Employee’s employment with the Company is terminated by the
Company other than for Cause), Employee’s RSUs will accelerate vesting on the
date of Employee’s termination of employment, with respect to an additional
(a) 885 Shares subject to his RSU award granted November 10, 2011, such that an
aggregate of 6,197 Shares will have vested under such award and no more;
(b) 4,817 Shares subject to his RSU awards granted August 23, 2012, and
November 8, 2012, such that an aggregate of 13,074 Shares will have vested under
such awards and no more; and (c) 5,833 Shares subject to his RSU award granted
August 9, 2013, such that an aggregate of 5,833 Shares will have vested under
such award and no more.

(3) Granted under the Company’s 2010 Performance Incentive Plan.

 

Page 12 of 16



--------------------------------------------------------------------------------

APPENDIX B

During the Transition Period, Employee’s duties and responsibilities will
include (but not be limited to) the following:

 

Page 13 of 16



--------------------------------------------------------------------------------

EXHIBIT A

SUPPLEMENTAL RELEASE AGREEMENT

This Supplemental Release Agreement (the “Supplemental Release Agreement”) is
entered into as of March 31, 2014, by and between Fabrinet USA, Inc. (the
“Company”) and Paul Kalivas (“Employee”) (collectively, the “Parties”). Any
terms capitalized and not specifically defined herein shall have the meaning
ascribed to them under the Separation Agreement and Release, dated February 5,
2014 (the “Separation Agreement”).

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Employee may have
against the Company and any of the Releasees, including, but not limited to, any
and all claims arising out of or in any way related to Employee’s employment
with and services to the Company, including, but not limited to, from the
Effective Date of the Separation Agreement through the Effective Date of this
Supplemental Release Agreement.

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

1. Consideration. The Company agrees to pay Employee the severance benefits
described in the Separation Agreement, pursuant to the terms and conditions
thereof.

2. Acknowledgements and Agreements.

a. Employee hereby verifies and confirms his renewed agreement to the terms of
the Separation Agreement, including but not limited to the release and waiver of
any and all claims relating to his employment with the Company, and further
extends such renewed release and waiver to any claims that may have arisen
during the Transition Period as defined therein, including but not limited to
claims under any local ordinance or state or federal employment law, including
laws prohibiting discrimination in employment on the basis of race, sex, age,
disability, national origin, or religion, as well as any claims for wrongful
discharge, breach of contract, attorneys’ fees, costs, or any claims of amounts
due for fees, commissions, stock options, expenses, salary, bonuses, profit
sharing or fringe benefits, and any and all claims otherwise described in
Section 6 of the Separation Agreement (the “Supplemental Release”).

b. Employee’s signature below constitutes his certification under penalty of
perjury that (i) he has returned all documents and other items (including but
not limited to correspondence and all manuals, letters, notes, notebooks,
reports and other material of a secret or confidential nature, files, records,
computer access codes and instruction manuals, and any Company assets or
equipment that Employee has in his possession or under his control) provided to
Employee by the Company, developed or obtained by Employee in connection with
his employment with the Company, or otherwise belonging to the Company, (ii) he
has returned to the Company in good working order all keys, files, records (and
copies thereof), access or credit cards, Company identification, Company
vehicles and any other Company-owned property in Employee’s possession or
control and have left intact all electronic Company documents, including, but
not limited to, those that Employee developed or helped to develop during his
employment with the Company, and (iii) he has cancelled all accounts for his
benefit, if any, in the Company’s name, including, but not limited to, credit
cards, telephone charge cards, cellular phone and/or pager accounts and computer
accounts.

 

Page 14 of 16



--------------------------------------------------------------------------------

c. Employee acknowledges and represents that, other than the consideration set
forth in this Supplemental Release Agreement, the Company will have paid all
salary, wages, bonuses, accrued vacation/paid time off, premiums, leaves,
housing allowances, relocation costs, interest, severance, outplacement costs,
fees, reimbursable expenses, commissions, stock, stock options, vesting, and any
and all other benefits and compensation due to Employee as of the Effective Date
of this Supplemental Release Agreement. Employee further acknowledges and
represents that he has received any leave to which he was entitled or which he
requested, if any, under the Family Medical Leave Act, and that he did not
sustain any workplace injury, during his employment with the Company.

d. The Parties agree that Employee will be considered to have vested in the
stock options, restricted stock units and any other equity awards covering
ordinary shares of the Company through the Separation Date as specified in the
Separation Agreement and no more. Each such equity award shall continue to be
governed by the terms and conditions of the applicable award agreement and
Company plan under which such equity award was granted.

3. ADEA. Employee understands and acknowledges that he is waiving and releasing
any rights he may have under the Age Discrimination in Employment Act of 1967
(“ADEA”), and that this waiver and release is knowing and voluntary. Employee
understands and agrees that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Supplemental Release Agreement. Employee understands and acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Employee was already entitled.

4. Acknowledgments and Right to Revoke. Employee acknowledges that he has been
given twenty-one (21) days after receipt of this Supplemental Release Agreement
to consider this Supplemental Release Agreement. By signing this Supplemental
Release Agreement, Employee acknowledges that he was offered a period of at
least twenty-one (21) days to consider the terms of this Supplemental Release
Agreement but, to the extent not taken, Employee chooses to waive this
consideration period. In no event may Employee execute this Supplemental Release
Agreement prior to the Separation Date. If Employee does not accept this
Supplemental Release Agreement within three (3) days following the Separation
Date, it will become null and void. Employee is advised to consult with an
attorney prior to executing this Supplemental Release Agreement. Employee
represents and agrees that he fully understands his right to discuss all aspects
of this Supplemental Release Agreement with his private attorney, that he has
availed himself of this right, that he has carefully read and fully understands
all of the provisions of this Supplemental Release Agreement, and that he is
voluntarily entering into this Supplemental Release Agreement. Employee
understands and agrees that the waiver of rights contained in this Supplemental
Release Agreement is only an exchange for the consideration specified herein,
and that he otherwise would not be entitled to such consideration. Once Employee
has signed the Supplemental Release Agreement, Employee can revoke his
acceptance within seven (7) days by so notifying T.S. Ng, Finance Department,
c/o Fabrinet Pte. Ltd., 141 Cecil Street, #08-05 Tung Ann Association Building,
Singapore 069541, fax number: (65) 6238-8793. This Supplemental Release
Agreement will become effective on the eighth (8th) day following Employee
signing it (the “Effective Date”).

 

Page 15 of 16



--------------------------------------------------------------------------------

5. Entire Agreement. This Supplemental Release Agreement represents the entire
agreement and understanding between the Company and Employee concerning the
subject matter of this Supplemental Release Agreement and Employee’s employment
with and separation from the Company and the events leading thereto and
associated therewith, and supersedes and replaces any and all prior agreements
and understandings concerning the subject matter of this Supplemental Release
Agreement and Employee’s relationship with the Company, with the exception of
the Separation Agreement, the Confidentiality Agreement and the Equity Award
agreements and Company plan(s) under which such Equity Awards have been granted
(to the extent such equity awards have not been modified by the Separation
Agreement and/or this Supplemental Release Agreement).

IN WITNESS WHEREOF, the Parties have executed this Supplemental Release
Agreement on the respective dates set forth below.

 

        PAUL KALIVAS, an individual

Dated:                     , 2014

   

 

   

Paul Kalivas

   

FABRINET USA, INC.

Dated:                     , 2014

    By  

 

 

Page 16 of 16